Houghton, J. (dissenting):
I dissent from the. decision about to be made for the reasons stated by the learned court below, and also for the further reason that section 56 of the Election Law (Consol. Laws, chap. 1J; Laws of 1909, chap. 22), as added by chapter 891 of the Laws of 1911, commands courts to consider the action and determination of the regularly constituted party authorities, and there being no proof in the record that the Democratic State committee was deceived in deciding, or that it did not fairly determine, that the thirty-third senatorial district did not have a general committee empowered to designate a candidate for State committeeman, its action in that respect should be deemed conclusive. Political parties are mere aggregations of individuals having more or less similar views respecting governmental affairs. Membership in a party involves no property right. The rules, therefore, which a party makes in conformity with or not contrary to the statute become its laws, and the determinations of its committees acting within their powers become party decrees and judgments.
For aught that appears in the moving papers there may have been a hearing before the State committee and the same facts now presented may have been adduced and passed upon, and a determination reached, that the senatorial committee appointed in 1910 was a mere committee to fill vacancies, having no general power' to call conventions or to make designations under the provisions of the Election Law regulat*19ing primaries and party organizations. The burden was on the appellant to show there was no such hearing and determination. Having failed to do so, this court should assume that the State committee, which is the supreme authority of the party, had decreed, after proper hearing, that the committee designating appellant had no authority so to do, and should treat such decree as binding and conclusive.
For these reasons, as well as those given by the court below which need no elaboration because a mere statement of them shows their conclusiveness, irrespective of the merits of the controversy, I think the determination should be affirmed.
Order reversed, without costs. The designation of John Anderson, Jr., declared to be irregular and unauthorized.